             Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

JESSIE GLORIA, LUIS BOTELLO-FAZ,
NICOLAS MACRI, PAT GRANT, JENNIFER
RAMOS, and ISAIAH RODRIGUEZ,                                          5:20-cv-00527
                                                            Case No. __________________

                        Plaintiffs,                         COMPLAINT FOR INJUNCTIVE
       v.                                                   AND DECLARATORY RELIEF

RUTH HUGHS, in her official capacity as Texas               Related to Texas Democratic Party et al.
Secretary of State                                          v. Abbott et al., No. 5:20-cv-00438-FB

                        Defendant.


        Plaintiffs JESSIE GLORIA, LUIS BOTELLO-FAZ, NICOLAS MACRI, PAT GRANT,

JENNIFER RAMOS, and ISAIAH RODRIGUEZ, by and through their undersigned counsel, file

this COMPLAINT for DECLARATORY and INJUNCTIVE RELIEF against Defendants RUTH

HUGHS, in her official capacity as Texas Secretary of State, and allege as follows:

                                      NATURE OF THE CASE

        1.       In Texas, any voter 65 years old or older is eligible to request and cast their ballot

by mail in the State’s elections. Tex. Elec. Code §§ 82.003 (the “Absentee Ballot Age

Restriction”). All voters under 65, however, are broadly and categorically prohibited from doing

the same, unless they will be absent from the county where they are registered to vote for the

entirety of election day, id. § 82.001, are confined in jail but otherwise eligible to vote, id. § 82.004,

have a sickness or physical condition preventing them from appearing to vote in person without a

likelihood of needing personal assistance or injuring their health, id. § 82.002(a), or are “expected

or likely confine[d]” for childbirth, id. § 82.002(b). As a result, the vast majority of Texans are

prohibited from voting by mail, for no other reason than they have not yet had their 65th birthday.
            Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 2 of 15




       2.       The decision to parse out voting rights “on account of age” is one which the

Twenty-Sixth Amendment to the U.S. Constitution prohibits a state from making. See U.S. CONST.,

amend. XXVI, § 1 (“The right of citizens of the United States, who are eighteen years of age or

older, to vote shall not be denied or abridged . . . by any State on account of age”). Thus, the

Absentee Ballot Age Restriction, which prohibits the majority of Texas’s voters from voting by

mail on account of their age, violates the text of that constitutional provision on its face. Having

opted to make mail in voting an option for voters in Texas, Defendants may not constitutionally

choose to restrict access to the franchise to voters for no other reason than the fact that they are 18

years old, 25 years old, or 64-and-a-half years old. Period.

       3.       While the Absentee Ballot Age Restriction would be unconstitutional under any

event, in the current circumstances, its application is unconscionable. As a global pandemic

unprecedented in our times infects thousands more Texans daily and shows few signs of abating,

the Absentee Ballot Age Restriction is highly likely to operate in the coming July 2020 primary

runoff and November general election to force millions of voters into an untenable position,

choosing whether to forego their most fundamental right or having no choice but to vote in person,

at what are likely to be understaffed and overcrowded polling places, putting their own health at

risk, and needlessly exacerbating the spread of the virus.

       4.       The recent state court decision in Texas Democratic Party v. DeBeauvoir, D-1-GN-

20-001610, which interpreted the Texas Election Code to require voters who “reasonably believe

they may be at risk to contract COVID-19” to vote by mail pursuant to the “disability” exception

found in Tex. Elec. Code § 82.002, does not make this case any less urgent. The Plaintiffs who

bring this action are all Texans between the ages of 18 and 28 years of age and it is not at all clear

that they would qualify for this exception, even if it withstands attack on appeal. Shortly after the




                                                 -2-
             Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 3 of 15




opinion was issued, the State indicated not only its intention to do just that, but also that it believes

its appeal automatically supersedes the order. Moreover, there have been multiple press reports

that the Texas Attorney General has issued a letter opinion threatening voters and voting rights

groups with felony charges if they request mail-in ballots due to fears of the COVID-19 pandemic.

        5.       In other words, Texas has created a system where a substantial majority of the

electorate are barred from mail voting due to nothing other than their chronological age, a system

that voters must now attempt to navigate under serious threats to their health, to the health of their

loved ones, and even of criminal prosecution. To be sure, some number of Texans will need to

vote in person in these coming elections, even if mail voting is widely available. But, foreclosing

this option to millions of members of the electorate simply on account of their age is facially

unconstitutional. Moreover, if enforced in these coming elections, the Absentee Ballot Age

Restriction will needlessly exacerbate the current public health crisis. For all the reasons set forth

herein, the Court should issue declaratory and injunctive relief prohibiting Texas from selectively

discriminating against voters on account of age.

                                  JURISDICTION AND VENUE

        6.       Plaintiffs sue under 42 U.S.C. §§ 1983 and 1988 to redress the deprivation under

color of state law of rights secured by the United States Constitution.

        7.       This Court has original jurisdiction over the subject of this action under 28 U.S.C.

§§ 1331 and 1343 because the matters in controversy arise under the Constitution and laws of the

United States.

        8.       This Court has personal jurisdiction over the Defendant, the Secretary of State Ruth

Hughs, who is sued in her official capacity only.




                                                  -3-
            Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 4 of 15




       9.       Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part

of the events that caused Plaintiffs’ claims occurred in this judicial district.

       10.      This Court has the authority to enter a declaratory judgment and to provide

injunctive relief under Rules 57 and 65 of the Federal Rules of Civil Procedure and 28 U.S.C.

§§ 2201 and 2202.

                                              PARTIES

       11.      Plaintiff JESSIE GLORIA is a resident of and registered voter in the State of Texas.

Ms. Gloria is 23 years old and lives in San Antonio, where she plans on living for the foreseeable

future. She works as a digital organizer. Ms. Gloria has been registered to vote in San Antonio

since she was old enough to be eligible and has always voted in person. In light of the COVID-19

pandemic, voting in person is impossible because Ms. Gloria is autoimmune-compromised after

being diagnosed with lupus at age 15. She is the sole provider for her family, and she will not take

any risks that will harm her health and the health of her loved ones. Thus, if Ms. Gloria is prohibited

from voting in person as a result of the Absentee Ballot Age Restriction, the result will be her

complete and total disenfranchisement.

       12.      Plaintiff LUIS BOTELLO-FAZ is a resident of and registered voter in the State of

Texas. Mr. Botello-Faz is a 25-year-old resident of Helotes, a suburb of San Antonio, where he

has lived since 2012. He is originally from Mexico and became a U.S. citizen in 2011. Voting is

very important to him and he has devoted the last few years to political engagement and campaigns.

He has worked as a field director for local and national candidates, managed phone banks,

canvassed, and planned get-out-to-vote efforts. Mr. Botello-Faz has always voted in person since

he registered to vote in 2014. In light of the ongoing COVID-19 pandemic, Mr. Botello-Faz faces

a difficult decision as to whether he will vote and risk his health or not vote and remain in safety.




                                                 -4-
         Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 5 of 15




Given this choice, he would take every precaution and vote, but it is a choice that he would rather

not make. He does not believe that he would qualify for voting under the “disability” exception as

construed by the state court in DeBeauvoir; and, he is concerned that if he applied to vote by mail

under that exception, he may be subject to prosecution as a result of the threats that have been

made by the Texas Attorney General regarding voters who seek to use that exception due to fears

about COVID-19.

       13.     Plaintiff NICOLÁS MACRI is a resident of and registered voter in the State of

Texas. Mr. Macri is currently a high school senior in College Station, Texas, scheduled to graduate

in May 2020. Mr. Macri has been interested in politics and issues of voting rights and democracy

since middle school and served as an election worker in Brazos County during the November 2018,

November 2019, and March 2020 elections. Mr. Macri turned 18 in October 2019 and promptly

registered to vote. He has since voted in person for all three elections for which he has been

eligible, including the November 2019 local election, a special election for city council in January

2020, and the March 2020 presidential primary election, voting on either election day or during

the early voting period. Mr. Macri would strongly prefer to early vote by mail in the upcoming

July 14 primary runoff election in Texas but is currently prohibited from doing so due to Texas’s

Absentee Ballot Age Restriction. Given the ongoing COVID-19 pandemic, Mr. Macri does not

feel comfortable voting in person in the July 14 primary election and risking his health and the

health of his family, including his parents, with whom he currently resides. If Texas’s Absentee

Ballot Age Restriction forces Mr. Macri to choose between risking his health and the health of his

loved ones to vote in person in the upcoming July 14 primary runoff or being disenfranchised, Mr.

Macri will not vote.




                                               -5-
         Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 6 of 15




       14.     Plaintiff PAT GRANT is a resident of and registered voter in the State of Texas.

Mr. Grant is 23 years old and lives in Houston, plans to remain there through at least November

2020. He works for a political action committee and is committed to increasing voter turnout

through registering voters, phone-banking, and getting out the vote in the 2020 elections and

beyond. Since moving to Houston in 2019, Mr. Grant has voted in person, but, in light of the

COVID-19 pandemic he has some trepidations with doing so in the future. Mr. Grant does not

want to jeopardize his health to do his civic duty and would strongly prefer to vote by mail in the

coming elections; but, because he is passionate about the right to vote, if he has no other choice he

will likely vote in person wearing a mask, practicing social distancing, and self-quarantining for

days after voting. Mr. Grant is concerned that relying on the recent state court decision in Texas,

DeBeauvoir, to vote by mail might make him subject to prosecution as a result of the Texas

Attorney General’s threats toward voters who request mail-in ballots due to COVID-19 fears.

       15.     Plaintiff JENNIFER RAMOS is a resident of and registered voter in the State of

Texas. Ms. Ramos is a 28-year-old living in Austin, Texas. She works remotely as a senior

associate at a digital marketing firm based in New York. Ms. Ramos has had extensive political

involvement including work with the Austin Young Democrats and the Texas Young Democrats.

She has been a delegate to the Texas Democratic Convention since 2012. Ms. Ramos has voted in

every election since 2012. Ms. Ramos would like to vote early by mail in the upcoming July 14

primary runoff and November 3 general election in Texas but is currently prohibited from doing

so due to Texas’s Absentee Ballot Age Restriction. Given the ongoing COVID-19 pandemic, Ms.

Ramos does not feel comfortable voting in person in these elections and risking her health,

particularly due to treatment she is currently undergoing for a skin disorder that lowers her ability

to fight infection. If Texas’s Absentee Ballot Age Restriction forces Ms. Ramos to choose between




                                                -6-
          Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 7 of 15




risking her health to vote in person in the upcoming elections or being disenfranchised, Ms. Ramos

will not vote.

        16.      Plaintiff ISAIAH RODRIGUEZ is a resident of and registered voter in the State of

Texas. Mr. Rodriguez is 24 years old and lives in Houston. Mr. Rodriguez has worked on political

campaigns in the past, including the most recent mayoral campaign for Houston Mayor Sylvester

Turner, and recognizes the importance of voter turnout, voter engagement, and truly accessible

and safe access to voting. Mr. Rodriguez is concerned about voting in person in the coming

elections because of COVID-19 and would prefer to vote by mail but is worried that if he applies

to vote early under the “disability” exception as construed by the state court in DeBeauvoir, he

could be targeted for prosecution as a result of the Texas Attorney General’s threats regarding

voters who seek to use that exception to vote by mail due to fears about COVID-19. As a result,

unless a court order issues that clearly enables him to vote by mail, Mr. Rodriguez plans on voting

in person in the coming July election, assuming public health conditions permit it. Even so, he will

take as many safety precautions as he can because he has family members who are particularly

vulnerable to COVID-19. For example, he would wear a face mask, gloves, and would self-

quarantine for at least 14 days after going to the polling place. He recognizes that voting under

these circumstances would impose a significant burden on him, both in the act of voting itself and

in the weeks that would follow.

        17.      Defendant RUTH HUGHS is the Texas Secretary of State (the “Secretary”) and is

named as a Defendant in her official capacity. She is the State’s chief elections officer and, as

such, is responsible for the administration and implementation of election laws in Texas, including

the Absentee Ballot Age Restriction. See Tex. Elec. Code § 31.001(a). The Secretary acted under

color of state law at all times relevant to this action.




                                                  -7-
          Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 8 of 15




                             STATEMENT OF FACTS AND LAW

       18.     The Texas Election Code provides that voters who are “65 years of age or older on

election day” are eligible for early voting by mail. Tex. Elec. Code § 82.003. All voters under 65,

however, are prohibited from voting early by mail unless they fit into one of the following narrow

exceptions: they (1) expect to be absent from the county on Election Day, (2) have a sickness or

physical condition that prevents them from appearing at the polling place on election day without

a likelihood of needing personal assistance or of injuring their health, (3) are “expected [to] or

likely [will be in] confinement for childbirth,” or (4) are an otherwise eligible voter confined in

jail. Tex. Elec. Code §§ 82.001-82.002, 82.004.

       19.     While Texas denies voters younger than 65 years old the right to early vote by mail

except in limited circumstances, they may be the group who in fact need the flexibility which early

voting by mail provides the most. This age group is disproportionately more likely than voters

aged 65 and older to have inflexible schedules, including full-time jobs (while lacking the leverage

to leave in the middle of the day to go vote), class schedules, and childcare responsibilities that

substantially limit their time. These factors make the prospect of finding time to cast an in-person

ballot significantly more difficult.

       20.     Within the group aged 18 to 65, those aged 18 to 29 face particular difficulties

making it to in-person voting. For example, they are less likely than older voters to have easy and

immediate access to reliable transportation.

       21.     The percentage of 20- to 24-year-olds possessing driver’s licenses has steadily

decreased over the last 35 years, while the percentage for other age groups has remained

significantly higher. See Michael Sivak & Brandon Schoettle, Recent Decreases in the Proportion

of Persons with a Driver’s License Across All Groups, University of Michigan Transportation




                                               -8-
          Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 9 of 15




Research Institute, Jan. 2016, at 5 (finding “the percentages for 20- to 24-year-olds in 1983, 2008,

2011, and 2014 were 91.1%, 82.0%, 79.7%, and 76.7%, respectively,” while “the percentages for

60- to 64-year-olds in 1983, 2008, 2011, and 2014 were 83.8%, 95.9%, 92.7%, and 92.1%,

respectively”).

       22.        Whether they have a driver’s license or not, young voters are less likely to have

reliable access to transportation than older voters. As a result, they often must rely on public

transportation or the assistance of other people in order to vote in person. The ongoing COVID-19

pandemic makes access to public transportation and ride sharing far less accessible and

significantly more dangerous.

       23.        Younger voters (particularly first-time voters) also suffer from what is often

referred to by political scientists as information deficits when it comes to voting, simply because

they have had less opportunities than older voters to learn and experience how the system works.

As a result, young voters are less likely to know where to vote, how Texas’s voting process works

in general, or to be familiar with the voting processes and facilities in their geographical area.

       24.        Limitations on voting by mail also correlate with longer lines and wait times for

those voters 18 to 64 who can make it to the polls, and this is a particular problem in Texas.

       25.        The lines at Texas polling places in the March 2020 primary were a national story,

with some voters reporting wait times of up to five hours.

       26.        The unique difficulties young voters face making it to the polls, the long lines they

face when they can make it to the polls, and the results of Texas’s strict limitations on early voting

by mail are reflected in recent elections data.

       27.        In the 2018 general election, for example, just 3.0% of all registered voters in the

15 counties with the largest number of registered voters voted early by mail. In the 2016 general




                                                  -9-
          Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 10 of 15




election, only 3.19% of registered voters in the 15 counties with the largest number of registered

voters cast early ballots by mail. And in the 2014 general election, 2.35% of registered voters in

those 15 counties were able to vote early by mail.

       28.      But, while early voting by mail is sparingly used, individuals aged 65 or older—

and those voters alone—are permitted to vote early by mail simply because of their age, and this

benefit helps to dramatically skew the types of voters who turn out to vote in Texas.

       29.      In the 2016 general election, for instance, 27.3% of voters aged 18 to 24 turned out

to vote. By contrast, 65% of voters aged 65 and older—the only group of voters who can

universally vote early in Texas by mail—turned out, more than double the youth vote’s rate. Alexa

Ura & Ryan Murphy, Why is Texas voter turnout so low? Demographics play a big role, TEXAS

TRIBUNE      (Feb.   23,   2018),   https://www.texastribune.org/2018/02/23/texas-voter-turnout-

electorate-explainer/.

       30.      For all of the reasons discussed above, in-person voting is often substantially more

difficult to successfully navigate by young voters even in an ordinary Texas election.

       31.      In the coming elections, which will be held in the middle of a pandemic, Texas is

likely to see marked consolidation of polling places, last minute changes to in-person voting plans,

and exaggerated long lines, making in-person voting increasingly more difficult, and all the more

so for voters who are still learning how to navigate the system.

       32.      A novel coronavirus that causes the disease COVID-19 is spreading rapidly across

the country, infecting thousands of citizens in communities across the nation—including Texas.

As of April 27, 2020, a reported 25, 297 Texans had tested positive for the virus and 663 had died.




                                               - 10 -
          Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 11 of 15




         33.    The virus is proving to be wildly contagious and, more and more, it appears to be

unwittingly spread by asymptomatic individuals, who may never show any signs of being infected

themselves.

         34.    While the mortality rates of COVID-19 are higher among older Americans, there

are increasing reports that the disease is causing otherwise unexplainable large vessel strokes in

young adults, including many individuals who had only mild symptoms or no symptoms of the

virus at all.

         35.    Due to the severity of the virus and its swift and dangerous spread, Texas Governor

Greg Abbott issued a proclamation on March 31 ordering Texans to “minimize social gatherings

and minimize in-person contact with people who are not in the same household.” The proclamation

urged people to implement social distancing and to work from home if possible.

         36.    The proclamation is set to expire on April 30. However, even if it is lifted,

Americans are broadly expected to socially distance themselves for many more months -- perhaps

even years -- to protect themselves, their families, friends, and strangers in their communities, until

a vaccine or broad herd immunity can protect against the continued and dangerous spread of the

virus.

         37.    Because of COVID-19, election officials across the country are opening fewer

polling locations. See, e.g., Gabriella Rusk, Long lines forming at Milwaukee, Green Bay polling

locations, ASSOCIATED PRESS (Apr. 7, 2020), https://www.nbc15.com/content/news/Long-lines-

forming-at-Milwaukee-polling-locations-569436971.html (explaining in recent primary election

in Wisconsin, Milwaukee opened five polling places compared to the 180 it normally opens, Green

Bay opened two instead of its usual 31, and Madison opened 66 instead of its usual 92).




                                                - 11 -
         Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 12 of 15




       38.     In light of the ongoing pandemic, election officials are also limiting the number of

voters who may enter a polling location at any time.

       39.     On top of that, election officials are struggling to find and retain poll workers. See,

e.g., Laurel White, Majority of Wisconsin Municipalities Facing Poll Worker Shortages Amid

Pandemic, WISCONSIN PUBLIC RADIO (Mar. 31, 2020), https://www.wpr.org/majority-wisconsin-

municipalities-facing-poll-worker-shortages-amid-pandemic.

       40.     This all has resulted in exceptionally long lines for voters at a time when coming

into close contact with others has caused a public health crisis around the world. See Elise Viebeck,

Amy Gardner, Dan Simmons, and Jan M. Larson, Long Lines, anger and fear of infection:

Wisconsin proceeds with elections under court order, THE WASHINGTON POST (April 7, 2020),

https://www.washingtonpost.com/politics/long-lines-form-in-milwaukee-as-wisconsin-proceeds-

with-elections-under-court-order/2020/04/07/93727b34-78c7-11ea-b6ff

597f170df8f8_story.html.

       41.     Yet because of the Absentee Ballot Age Restriction, the majority of Texas voters—

including the Plaintiffs in this action—are prohibited from voting by mail.

                               CLAIMS FOR RELIEF
                                      COUNT I
  Violation of Twenty-Sixth Amendment: Denial or Abridgement of the Right to Vote on
                                   Account of Age
           U.S. Const. amend. XXVI; 42 U.S.C. § 1983; 28 U.S.C. §§ 2201, 2202

       42.     Plaintiffs reallege and incorporate by reference all previous and subsequent

paragraphs as though set forth herein.

       43.     The Twenty-Sixth Amendment to the U.S. Constitution provides: “[t]he right of

citizens of the United States, who are eighteen years of age or older, to vote shall not be denied or

abridged by . . . any State on account of age.” U.S. CONST., amend. XXVI, § 1.




                                               - 12 -
         Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 13 of 15




       44.     The goal of the amendment “was not merely to empower voting by our youths but

was affirmatively to encourage their voting, through the elimination of unnecessary burdens and

barriers, so that their vigor and idealism could be brought within rather than remain outside

lawfully constituted institutions.” Worden v. Mercer Cty. Bd. of Elections, 294 A .2d 233, 243

(N.J. 1972).

       45.     The Twenty-Sixth Amendment guarantees young, qualified voters a substantive

right to participate equally with other qualified voters in the electoral process and broadly protects

against both blatant and subtle forms of discrimination. See, e.g., Colo. Project-Common Cause v.

Anderson, 495 P.2d 220, 223 (Colo. 1972) (holding based on “[h]istory and reason” that the

Twenty-Sixth Amendment’s “prohibition against denying the right to vote to anyone eighteen

years or older by reason of age applied to the entire process involving the exercise of the ballot

and its concomitants”).

       46.     As a result, laws that have the purpose, at least in part, of denying or abridging the

right to vote on account of age are unconstitutional. League of Women Voters v. Detzner, 314 F.

Supp. 3d 1205, 1222–23 (N.D. Fla. 2018) (holding plaintiffs were substantially likely to succeed

on merits of Twenty-Sixth Amendment claim in challenge to restrictive state guidance

“unexplainable on grounds other than age”).

       47.     In direct contravention of the Twenty-Sixth Amendment, the Absentee Ballot Age

Restriction facially discriminates on the basis of age by making no-excuse early vote by mail

ballots available due solely to a voter’s age. See id.

       48.     It broadly prohibits every voter under 65 years old from voting by mail unless they

meet one of several narrow exceptions, for no other reason than the voter has not yet celebrated

their 65th birthday.




                                                - 13 -
        Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 14 of 15




       49.     Absent relief from this Court, Plaintiffs will continue to suffer the effects of

intentional and unconstitutional discrimination because of age.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request this Court enter judgment:

       (a)     declaring, under the authority granted to this Court by 28 U.S.C. § 2201, that Tex.
               Elec. Code § 82.003 facially violates the Twenty-Sixth Amendment to the United
               States Constitution;

       (b)     Enjoining the Secretary of State and her respective agents, officers, employees, and
               successors, and all persons acting in concert with each or any of them, from
               rejecting early vote by mail ballot applications of otherwise qualified Texas voters
               for the reasons set forth in Tex. Elec. Code § 82.003 under the authority granted to
               this Court by Federal Rule of Civil Procedure 65(a) and 28 U.S.C. § 2202;

       (c)     awarding Plaintiffs their costs, disbursements, and reasonable attorneys’ fees
               incurred in bringing this action under 42 U.S.C. § 1988 and other applicable laws;
               and

       (d)     granting such other and further relief as the Court deems just and proper.


Dated: April 29, 2020.                          Respectfully submitted,

                                                PERKINS COIE LLP

                                                /s/ Skyler M. Howton
                                                Skyler M. Howton
                                                TX# 24077907
                                                500 North Akard St., Suite 3300
                                                Dallas, TX 75201-3347
                                                Telephone: (214) 965-7700
                                                Facsimile: (214) 965-7799
                                                SHowton@perkinscoie.com

                                                Marc E. Elias*
                                                John M. Geise*
                                                Stephanie Command*
                                                Zachary J. Newkirk*
                                                700 Thirteenth St., N.W., Suite 600
                                                Washington, D.C. 20005-3960
                                                Telephone: (202) 654-6200
                                                Facsimile: (202) 654-9959



                                              - 14 -
Case 5:20-cv-00527-OLG Document 1 Filed 04/29/20 Page 15 of 15




                              melias@perkinscoie.com
                              jgeise@perkinscoie.com
                              scommand@perkinscoie.com
                              znewkirk@perkinscoie.com
                              Counsel for the Plaintiffs
                              *Motions for Admission Pro Hac Vice
                              Forthcoming

                              Attorneys for Plaintiffs




                            - 15 -
